

	

		III

		109th CONGRESS

		1st Session

		S. RES. 274

		IN THE SENATE OF THE UNITED STATES

		

			October 17, 2005

			Mr. Frist (for himself,

			 Mr. Reid, Mr.

			 Martinez, Mr. Biden, and

			 Mr. Lugar) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Expressing sympathy and pledging the

		  support of the Senate and the American people to the victims of the devastating

		  earthquake that struck South Asia and caused the severe loss of life and

		  destruction on October 8, 2005, and pledging immediate United States assistance

		  to save lives and help the region recover from this monumental

		  tragedy.

	

	

		Whereas on October 8, 2005, at 8:50 am local time, a

			 devastating earthquake, measuring 7.6 on the Richter scale, struck parts of

			 Pakistan, India, and Afghanistan, causing massive loss of life and

			 destruction;

		Whereas it is estimated that more than 39,000 people

			 residing in Pakistan-administered Kashmir and the Northwest Frontier Province

			 of Pakistan and between 1,000 to 2,000 people located in Indian-administered

			 Kashmir have perished as a result of the earthquake and that tens of thousands

			 of others have been injured;

		Whereas the capital city of Pakistan-administered Kashmir,

			 Muzaffarabad, located near the epicenter of the earthquake, was one of the

			 worst-affected cities, suffering tens of thousands of deaths and widespread

			 destruction throughout the city;

		Whereas millions of people throughout the region have been

			 left homeless as a result of this earthquake;

		Whereas the earthquake damaged and destroyed sanitation

			 systems and hospitals and left thousands of people more vulnerable to deadly

			 diseases such as measles and cholera;

		Whereas the Senate and the people of the United States

			 acknowledge with deep sadness that this severe tragedy occurred during the

			 Islamic holy month of Ramadan, a time when Muslims across the world observe a

			 fast during the daylight hours and focus on worship, contemplation, and

			 strengthening family and community ties;

		Whereas the United States immediately deployed material

			 and technical assistance to the region, including plastic sheeting, blankets,

			 water containers, food, and a United States Agency for International

			 Development Disaster Assistance Response Team to assess humanitarian needs,

			 coordinate assistance from the United States, and provide technical assistance

			 as required;

		Whereas the Department of Defense immediately dispatched 8

			 military helicopters and is providing additional helicopter support to assist

			 in relief and rescue operations in remote areas that are largely inaccessible

			 by road;

		Whereas the United States made an initial pledge of

			 $50,000,000 in humanitarian assistance to help Pakistan cope with its massive

			 relief and recovery needs;

		Whereas Secretary of State Condoleezza Rice, during her

			 October 12, 2005, visit to Pakistan, said that the United States would support

			 Pakistan over the long-term in the Pakistani Government's efforts to provide

			 assistance to the victims of the earthquake and rebuild parts of the country

			 devastated by the earthquake;

		Whereas the United Nations launched a $272,000,000

			 international flash appeal to support recovery efforts;

		Whereas the United Nations estimates that as many as

			 2,500,000 people are homeless and 1,000,000 are in need of immediate

			 assistance;

		Whereas Pakistani President Pervez Musharraf has appealed

			 for international assistance and called for more medicine, tents, and cargo

			 helicopters;

		Whereas Indian Prime Minister Manmohan Singh declared the

			 earthquake a national calamity and pledged to rebuild the lives

			 of thousands of people in Indian-administered Kashmir affected by the

			 earthquake;

		Whereas during humanitarian crises, such as the earthquake

			 that struck South Asia, women and children often become more vulnerable to

			 exploitation and abuse and have difficulty accessing humanitarian

			 relief;

		Whereas India has begun sending a consignment of 25 tons

			 of emergency relief supplies, including medicines, blankets, tents, and food

			 items, to Islamabad, the first time India has provided assistance to Pakistan

			 in over 30 years; and

		Whereas the recovery and reconstruction of the devastated

			 areas will require the concerted leadership of the United States working with

			 the governments of the affected countries and with the international community:

			 Now, therefore, be it

		

	

		That the Senate—

			(1)expresses its

			 sympathy and support for the people of South Asia following the devastating

			 earthquake that struck Pakistan, India, and Afghanistan on October 8, 2005,

			 during the Islamic holy month of Ramadan;

			(2)conveys its most

			 sincere condolences to the families, communities, and governments of the more

			 than 39,000 people that lost their lives in this terrible natural

			 disaster;

			(3)expresses its

			 admiration and full support for the courageous rescue and relief workers,

			 including personnel of the United States Agency for International Development

			 and the United States military, who are saving lives and providing relief and

			 assistance to those affected by the earthquake;

			(4)supports the

			 initial pledge by President George W. Bush of $50,000,000 in humanitarian

			 assistance, the deployment of United States military assets to the region to

			 assist in relief and recovery efforts, and provision of additional United

			 States assistance necessary to save lives and help the region recover from this

			 monumental disaster;

			(5)commends the

			 ongoing international relief effort that includes the work of individual

			 countries, numerous international organizations, and various relief and

			 nongovernmental entities;

			(6)commends the

			 Governments of Pakistan and India for their cooperation in the common cause of

			 saving lives and providing humanitarian relief to people on both sides of the

			 Line of Control; and

			(7)encourages

			 further cooperation between India and Pakistan on relief operations and efforts

			 to fortify and expand peace and stability in the region as they cope with the

			 impact of the earthquake over the next several months and seek to rehabilitate

			 the lives of those affected.

			

